
	
		110th CONGRESS
		2d Session
		S. 3109
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Solid Waste Disposal Act to
		  direct the Administrator of the Environmental Protection Agency to establish a
		  hazardous waste electronic manifest system.
	
	
		1.Short titleThis Act may be cited as the
			 Hazardous Waste Electronic Manifest
			 Establishment Act.
		2.Hazardous waste
			 electronic manifest system
			(a)In
			 generalSubtitle C of the Solid Waste Disposal Act (42 U.S.C.
			 6921 et seq.) is amended by adding at the end the following:
				
					3024.Hazardous
				waste electronic manifest system
						(a)DefinitionsIn
				this section:
							(1)BoardThe
				term Board means the Hazardous Waste Electronic Manifest System
				Governing Board established under subsection (f).
							(2)FundThe
				term Fund means the Hazardous Waste Electronic Manifest System
				Fund established by subsection (d).
							(3)PersonThe
				term person includes an individual, corporation (including a
				Government corporation), company, association, firm, partnership, society,
				joint stock company, trust, municipality, commission, Federal agency, State,
				political subdivision of a State, or interstate body.
							(4)SystemThe
				term system means the hazardous waste electronic manifest system
				established under subsection (b).
							(5)UserThe
				term user means a hazardous waste generator, a hazardous waste
				transporter, an owner or operator of a hazardous waste treatment, storage,
				recycling, or disposal facility, or any other person that—
								(A)is required to
				use a manifest to comply with any Federal or State requirement to track the
				shipment, transportation, and receipt of hazardous waste or other material that
				is shipped from the site of generation to an off-site facility for treatment,
				storage, disposal, or recycling; and
								(B)(i)elects to use the
				system to complete and transmit an electronic manifest format; or
									(ii)submits to the system for data
				processing purposes a paper copy of the manifest (or data from such a paper
				copy), in accordance with such regulations as the Administrator may promulgate
				to require such a submission.
									(b)EstablishmentNot later than 3 years after the date of
				enactment of this section, the Administrator shall establish a hazardous waste
				electronic manifest system that may be used by any user.
						(c)User
				fees
							(1)In
				generalThe Administrator may impose on users such reasonable
				service fees as the Administrator determines to be necessary to pay costs
				incurred in developing, operating, maintaining, and upgrading the system,
				including any costs incurred in collecting and processing data from any paper
				manifest submitted to the system after the date on which the system enters
				operation.
							(2)Collection of
				feesThe Administrator shall—
								(A)collect the fees
				described in paragraph (1) from the users in advance of, or as reimbursement
				for, the provision by the Administrator of system-related services; and
								(B)deposit the fees
				in the Fund for use in accordance with this subsection.
								(3)Fee
				structure
								(A)In
				generalThe Administrator, in consultation with information
				technology vendors, shall determine through the contract award process
				described in subsection (e) the fee structure that is necessary to recover the
				full cost to the Administrator of providing system-related services, including
				costs relating to—
									(i)materials and
				supplies;
									(ii)contracting and
				consulting;
									(iii)overhead;
									(iv)information
				technology (including costs of hardware, software, and related
				services);
									(v)information
				management;
									(vi)collection of
				service fees;
									(vii)investment of
				any unused service fees;
									(viii)reporting and
				accounting;
									(ix)employment of
				direct and indirect Government personnel dedicated to establishing and
				maintaining the system; and
									(x)project
				management.
									(B)Adjustments in
				fee amount
									(i)In
				generalThe Administrator shall increase or decrease amount of a
				service fee determined under the fee structure described in subparagraph (A) to
				a level that will—
										(I)result in the
				collection of an aggregate amount for deposit in the Fund that is sufficient to
				cover current and projected system-related costs (including any necessary
				system upgrades); and
										(II)minimize, to the
				maximum extent practicable, the accumulation of unused amounts in the
				Fund.
										(ii)Exception for
				initial period of operationThe requirement described in clause
				(i)(II) shall not apply to any additional fees that accumulate in the Fund, in
				an amount that does not exceed $2,000,000, during the 3-year period beginning
				on the date on which the system enters operation.
									(iii)Timing of
				adjustmentsAdjustments to service fees described in clause (i)
				shall be made—
										(I)initially, at the
				time at which initial development costs of the system have been recovered by
				the Administrator such that the service fee may be reduced to reflect the
				elimination of the system development component of the fee; and
										(II)periodically
				thereafter, upon receipt and acceptance of the findings of any annual
				accounting or auditing report under subsection (d)(6), if the report discloses
				a significant disparity for a fiscal year between the funds collected from
				service fees under this subsection for the fiscal year and expenditures made
				for the fiscal year to provide system-related services.
										(d)Hazardous Waste
				Electronic Manifest System Fund
							(1)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Hazardous Waste Electronic Manifest System Fund,
				consisting of—
								(A)such amounts as
				are appropriated to the Fund under paragraph (2); and
								(B)any interest
				earned on investment of amounts in the Fund under paragraph (4).
								(2)Transfers to
				FundThere are appropriated to the Fund amounts equivalent to
				amounts collected as fees and received by the Administrator under subsection
				(c).
							(3)Expenditures
				from Fund
								(A)In
				generalSubject to paragraph (2), on request by the
				Administrator, the Secretary of the Treasury shall transfer from the Fund to
				the Administrator such amounts as the Administrator determines to be necessary
				to pay costs incurred in developing, operating, maintaining, and upgrading the
				system under subsection (c).
								(B)Use of
				funds
									(i)In
				generalFees collected by the Administrator and deposited in the
				Fund under this section shall be available to the Administrator for use in
				accordance with this section without fiscal year limitation and without further
				appropriation.
									(ii)OversightThe
				Administrator shall carry out all necessary measures to ensure that amounts in
				the Fund are used only to carry out the goals of establishing, operating,
				maintaining, upgrading, managing, supporting, and overseeing the system.
									(4)Investment of
				amounts
								(A)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Fund as is not, in the judgment of the Secretary of the Treasury and the
				Administrator, required to meet current withdrawals.
								(B)Interest-bearing
				obligationsInvestments may be made only in—
									(i)interest-bearing
				obligations of the United States; or
									(ii)obligations,
				participations, or other instruments that are lawful investments for
				fiduciaries, trusts, or public funds, as determined by the Secretary of the
				Treasury.
									(C)Acquisition of
				obligationsFor the purpose of investments under paragraph (1),
				obligations may be acquired—
									(i)on original issue
				at the issue price; or
									(ii)by purchase of
				outstanding obligations at the market price.
									(D)Sale of
				obligationsAny obligation acquired by the Fund may be sold by
				the Secretary of the Treasury at the market price.
								(E)Credits to
				FundThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Fund shall be credited to, and form
				a part of, the Fund.
								(5)Transfers of
				amounts
								(A)In
				generalThe amounts required to be transferred to the Fund under
				this subsection shall be transferred at least monthly from the general fund of
				the Treasury to the Fund on the basis of estimates made by the Secretary of the
				Treasury.
								(B)AdjustmentsProper
				adjustment shall be made in amounts subsequently transferred to the extent
				prior estimates were in excess of or less than the amounts required to be
				transferred.
								(6)Accounting and
				auditing
								(A)AccountingFor
				each 2-fiscal-year period, the Administrator shall prepare and submit to
				Congress a report that includes—
									(i)an accounting of
				the fees paid to the Administrator under subsection (c) and disbursed from the
				Fund for the period covered by the report, as reflected by financial statements
				provided in accordance with—
										(I)the Chief
				Financial Officers Act of 1990 (Public Law 101–576; 104 Stat. 2838) and
				amendments made by that Act; and
										(II)the Government
				Management Reform Act of 1994 (Public Law 103–356; 108 Stat. 3410) and
				amendments made by that Act; and
										(ii)an accounting
				describing actual expenditures from the Fund for the period covered by the
				report for costs described in subsection (c)(1).
									(B)Auditing
									(i)In
				generalFor the purpose of section 3515(c) of title 31, United
				States Code, the Fund shall be considered a component of an Executive
				agency.
									(ii)Components of
				auditThe annual audit required in accordance with sections
				3515(b) and 3521 of title 31, United States Code, of the financial statements
				of activities carried out using amounts from the Fund shall include an analysis
				of—
										(I)the fees
				collected and disbursed under this section;
										(II)the
				reasonableness of the fee structure in place as of the date of the audit to
				meet current and projected costs of the system;
										(III)the level of
				use of the system by users; and
										(IV)the success to
				date of the system in operating on a self-sustaining basis and improving the
				efficiency of tracking waste shipments and transmitting waste shipment
				data.
										(iii)Federal
				responsibilityThe Inspector General of the Environmental
				Protection Agency shall—
										(I)conduct the
				annual audit described in clause (ii); and
										(II)submit to the
				Administrator a report that describes the findings and recommendations of the
				Inspector General resulting from the audit.
										(e)Contracts
							(1)Authority to
				Enter Into Contracts Funded by Service FeesThe Administrator may
				enter into 1 or more information technology contracts with entities determined
				to be appropriate by the Administrator (referred to in this subsection as
				contractors) under which—
								(A)the Administrator
				agrees to award a contract for the provision of system-related services;
				and
								(B)the contractor
				agrees to assume the initial risk of the information technology investment, and
				to obtain reimbursement for investment costs, operating costs, and other fees,
				by receiving as payment an agreed-upon share of the amounts collected as fees
				by the Administrator under subsection (c).
								(2)Term of
				contractA contract awarded under this subsection shall have a
				term of not more than 10 years.
							(3)Achievement of
				goalsThe Administrator shall ensure, to the maximum extent
				practicable, that a contract awarded under this subsection—
								(A)is
				performance-based;
								(B)identifies
				objective outcomes; and
								(C)contains
				performance standards that may be used to measure achievement and goals to
				evaluate the success of a contractor in performing under the contract and the
				right of the contractor to payment for services under the contract, taking into
				consideration that a primary measure of successful performance shall be the
				development of a hazardous waste electronic manifest system that—
									(i)meets the needs
				of the user community (including States that rely on data contained in
				manifests); and
									(ii)attracts
				sufficient user participation and service fee revenues to ensure the viability
				of the system.
									(4)Payment
				structureEach contract awarded under this subsection shall
				include a provision that specifies—
								(A)the service fee
				structure of the contractor that will form the basis for payments to the
				contractor;
								(B)the fixed-share
				ratio of monthly service fee revenues from which the Administrator shall
				reimburse the contractor for system-related development, operation, and
				maintenance costs and provide an additional profit or fee commensurate with the
				risk undertaken by the contractor in performing in accordance with the
				contract;
								(C)the amount of
				additional transactional costs attributed to—
									(i)the ancillary
				costs of the Administrator in implementing and managing the system, including
				the costs of integrating the applications of the contractor with the central
				data exchange architecture of the Environmental Protection Agency;
									(ii)the direct and
				indirect personnel costs incurred by the Administrator to employ personnel
				dedicated to the implementation and management of the system; and
									(iii)expenses
				incurred in procuring any independent contractor services to assist staff of
				the Administrator in the preparation of financial statements and reports and
				the conduct of regular user group and governance meetings necessary for the
				oversight of the system.
									(5)Cancellation
				and termination
								(A)In
				generalIf the Administrator determines that sufficient funds are
				not made available for the continuation in a subsequent fiscal year of a
				contract entered into under this subsection, the Administrator shall cancel or
				terminate the contract.
								(B)CostsThe
				costs of cancellation or termination under subparagraph (A) may be paid
				using—
									(i)appropriations
				available for performance of the contract;
									(ii)unobligated
				appropriations available for acquisition of the information technology procured
				under the contract; or
									(iii)funds
				subsequently appropriated for payment of costs of the cancellation or
				termination.
									(C)Negotiation of
				amountsThe amount payable in the event of cancellation or
				termination of a contract entered into under this subsection shall be
				negotiated with the contractor at the time at which the contract is
				awarded.
								(D)Authority to
				enter into contractsThe Administrator may enter into a contract
				under this subsection for any fiscal year, regardless of whether funds are made
				specifically available for the full costs of cancellation or termination of the
				contract, if—
									(i)funds are
				available at the time at which the contract is awarded to make payments with
				respect to a contingent liability in an amount equal to at least 100 percent of
				the estimated costs of a cancellation or termination during the first fiscal
				year of the contract, as determined by the Administrator; or
									(ii)funds described
				in clause (i) are not available as described in that clause, but the
				contractor—
										(I)is informed of
				the amount of any unfunded contingent liability; and
										(II)agrees to
				perform the contract despite the unfunded contingent liability.
										(6)No effect on
				ownershipRegardless of whether the Administrator enters into a
				contract under this subsection, the system shall be owned by the Federal
				Government.
							(f)Hazardous Waste
				Electronic Manifest System Governing Board
							(1)EstablishmentNot
				later than 3 years after the date of enactment of this section, the
				Administrator shall establish a board to be known as the Hazardous Waste
				Electronic Manifest System Governing Board.
							(2)CompositionThe
				Board shall be composed of 7 members, of which—
								(A)1 member shall be
				the Administrator (or a designee), who shall serve as Chairperson of the Board;
				and
								(B)6 members shall
				be individuals appointed by the Administrator—
									(i)at least 1 of
				whom shall have expertise in information technology;
									(ii)at least 1 of
				whom shall have experience in using the manifest system to track the
				transportation of hazardous waste under this subtitle (or an equivalent State
				program); and
									(iii)at least 1 of
				whom shall be a State representative responsible for processing those
				manifests.
									(3)DutiesThe
				Board shall meet annually to discuss, evaluate the effectiveness of, and
				provide recommendations to the Administrator relating to, the system.
							(g)Regulations
							(1)Promulgation
								(A)In
				generalNot later than 1 year after the date of enactment of this
				section, the Administrator shall promulgate regulations to carry out this
				section.
								(B)InclusionsThe
				regulations promulgated pursuant to subparagraph (A) may include such
				requirements as the Administrator determines to be necessary to facilitate the
				transition from the use of paper manifests to the use of electronic manifests,
				or to accommodate the processing of data from paper manifests in the electronic
				manifest system, including a requirement that users of paper manifests submit
				to the system copies of the paper manifests for data processing
				purposes.
								(C)RequirementsThe
				regulations promulgated pursuant to subparagraph (A) shall ensure that each
				electronic manifest provides, to the same extent as paper manifests under
				applicable Federal and State law, for—
									(i)the ability to
				track and maintain legal accountability of—
										(I)the person that
				certifies that the information provided in the manifest is accurately
				described; and
										(II)the person that
				acknowledges receipt of the manifest;
										(ii)if the manifest
				is electronically submitted, State authority to access paper copies of
				manifest; and
									(iii)access to all
				publicly-available information contained in the manifest.
									(2)Effective date
				of regulationsAny regulation promulgated by the Administrator
				under paragraph (1) and in accordance with section 3003 relating to electronic
				manifesting of hazardous waste shall take effect in each State as of the
				effective date specified in the regulation.
							(3)AdministrationThe
				Administrator shall carry out regulations promulgated under this subsection in
				each State unless the State program is fully authorized to carry out those
				regulations in lieu of the Administrator.
							(h)Requirement of
				compliance with respect to certain StatesIn any case in which
				the State in which waste is generated, or the State in which waste will be
				transported to a designated facility, requires that the waste be tracked
				through a hazardous waste manifest, the designated facility that receives the
				waste shall, regardless of the State in which the facility is located—
							(1)complete the
				facility portion of the applicable manifest;
							(2)sign and date the
				facility certification; and
							(3)submit to the
				system a final copy of the manifest for data processing
				purposes.
							.
			(b)Conforming
			 amendmentThe table of contents of the Solid Waste Disposal Act
			 (42 U.S.C. 6901) is amended by inserting at the end of the items relating to
			 subtitle C the following:
				
					
						Sec. 3024. Hazardous waste electronic manifest
				system.
					
					.
			
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			
			Secretary.
		
	
	
	
